— Casey, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered March 11, 1985, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant was surprised by the tenant of an apartment that he had burglarized. After a brief nonviolent discussion with the tenant, defendant left without having taken anything. Subsequently arrested and charged with burglary in the second degree, defendant entered a plea to the reduced charge of attempted burglary in the second degree. He was sentenced as a second felony offender to a term of imprisonment of 3 Vi to 7 years. On this appeal, defendant argues only the severity of the sentence, which is the maximum that could have been imposed.
On his predicate felony, defendant had received a sentence of 2 Vi to 5 years and was on parole from this conviction when he was sentenced for the crime which is the subject of this appeal. His record included other violations of the Penal Law as well. Based on his prior record and the fact that he did receive the benefit of a plea to a reduced charge, the sentence imposed was a proper exercise of County Court’s discretion and statutorily valid. The judgment of conviction should therefore be affirmed.
Judgment affirmed. Mahoney, P. J., Main, Casey, Yesawich, Jr., and Harvey, JJ., concur.